CERTIORARI. The docket entry of the justice was action for damages for cutting belt of wheat-thresher and loss of time in the use of said wheat machine. Demand, one hundred dollars, and judgment thereon for the plaintiff below.
The exception was that the justice had no jurisdiction of the cause of action set forth in the written statement filed by the plaintiff before him and returned with the record as above.
Reed, for the plaintiffs in error: The cutting and repairing of the belt simply could have cost the owner and the plaintiff in the judgment but little, it was therefore manifest from the record that the consequential damages thereby sustained in the loss of the use of the machine actually constituted and was made the main if not the sole ground of the action and of the judgment given in it by the justice, but justices of the peace have no jurisdiction of consequential injuries when thus directly sued for before them.
 The Court so held and reversed the judgment. *Page 597